Exhibit 4(d) LOAN AGREEMENT (2008 SERIES B) BETWEEN THE INDUSTRIAL DEVELOPMENT AUTHORITY OF THE COUNTY OF PIMA AND TUCSON ELECTRIC POWER COMPANY DATED AS OF JUNE 1, 2008 RELATING TO INDUSTRIAL DEVELOPMENT REVENUE BONDS, 2008 SERIES B (TUCSON ELECTRIC POWER COMPANY PROJECT) TABLE OF CONTENTS* Page ARTICLE I DEFINITIONS SECTION 1.01. Definitions 2 SECTION 1.02. Incorporation of Certain Definitions by Reference 6 ARTICLE II REPRESENTATIONS AND WARRANTIES SECTION 2.01. Representations and Warranties of the Authority 6 SECTION 2.02. Representations and Warranties of the Company 6 ARTICLE III THE FACILITIES SECTION 3.01. Facilities; Property of the Company 7 SECTION 3.02. Maintenance of Facilities; Remodeling 7 SECTION 3.03. Insurance 7 SECTION 3.04. Condemnation 8 ARTICLE IV ISSUANCE OF THE BONDS; THE LOANS; DISPOSITION OF PROCEEDS OF THE BONDS SECTION 4.01. Issuance of the Bonds 8 SECTION 4.02. Issuance of Other Obligations 8 SECTION 4.03. The Loan; Disposition of Bond Proceeds 8 SECTION 4.04. Investment of Moneys in Funds and Accounts 8 ARTICLE V LOAN PAYMENTS; PURCHASE PAYMENTS; OTHER OBLIGATIONS SECTION 5.01. Loan Payments 8 SECTION 5.02. Purchase Payments 9 SECTION 5.03. Loan Payments Assigned; Obligation Absolute 9 SECTION 5.04. Payment of Expenses 10 SECTION 5.05. Indemnification 10 SECTION 5.06. Payment of Taxes; Discharge of Liens 10 *This table of contents is not part of the Loan Agreement, and is for convenience only.The captions herein are of no legal effect and do not vary the meaning or legal effect of any part of the Loan Agreement. i ARTICLE VI SPECIAL COVENANTS SECTION 6.01. Maintenance of Legal Existence 11 SECTION 6.02. Permits or Licenses 12 SECTION 6.03. Authority’s Access to Facilities 12 SECTION 6.04. Tax-Exempt Status of Interest on Bonds 12 SECTION 6.05. Use of Facilities 13 SECTION 6.06. Financing Statements 13 ARTICLE VII ASSIGNMENT, LEASING AND SELLING SECTION 7.01. Conditions 14 SECTION 7.02. Instrument Furnished to the Authority and Trustee 16 SECTION 7.03. Limitation 16 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES SECTION 8.01. Events of Default 16 SECTION 8.02. Force Majeure 17 SECTION 8.03. Remedies 17 SECTION 8.04. No Remedy Exclusive 18 SECTION 8.05. Reimbursement of Attorneys’ and Agents’ Fees 18 SECTION 8.06. Waiver of Breach 18 ARTICLE IX REDEMPTION OF BONDS SECTION 9.01. Redemption of Bonds 18 SECTION 9.02. Compliance with the Indenture 19 ARTICLE X MISCELLANEOUS SECTION 10.01. Term of Agreement 19 SECTION 10.02. Notices 19 SECTION 10.03. Parties in Interest 19 SECTION 10.04. Amendments 20 SECTION 10.05. Counterparts 20 SECTION 10.06. Severability 20 SECTION 10.07. Governing Law 20 SECTION 10.08. Notice Regarding Cancellation of Contracts 20 ii Signatures Exhibit A - Description of the Facilities A-1 iii LOAN AGREEMENT THIS LOAN AGREEMENT (2008 Series B), dated as of June 1, 2008 (this “Agreement”), between THE INDUSTRIAL DEVELOPMENT AUTHORITY OF THE COUNTY OF PIMA, an Arizona nonprofit corporation designated by law as a political subdivision of the State of Arizona (hereinafter called the “Authority”), and TUCSON ELECTRIC POWER COMPANY, a corporation organized and existing under the laws of the State of Arizona (hereinafter called the “Company”), W I T N E S S E T H: WHEREAS, the Authority is authorized and empowered under Title 35, Chapter 5, Arizona Revised Statutes, as amended (the “Act”), to issue its bonds in accordance with the Act and to make secured or unsecured loans for the purpose of financing or refinancing the acquisition, construction, improvement or equipping of projects consisting of land, any building or other improvement, and all real and personal properties, including but not limited to machinery and equipment, whether or not now in existence or under construction, whether located within or without the State of Arizona or Pima County, which shall be suitable for, among other things, facilities for the furnishing of electric energy, gas or water, air and water pollution control facilities and sewage and solid waste disposal facilities, and to charge and collect interest on such loans and pledge the proceeds of loan agreements as security for the payment of the principal of and interest on bonds, or designated issues of bonds, issued by the Authority and any agreements made in connection therewith, whenever the Board of Directors of the Authority finds such loans to further advance the interest of the Authority or the public and in the public interest; WHEREAS, the Authority has heretofore issued and sold $150,000,000 aggregate principal amount of The Industrial Development Authority of the County of Pima Industrial Development Revenue Bonds, 1997 Series B (Tucson Electric Power Company Project), of which $130,000,000 remain outstanding (the “1997 Bonds”), the proceeds of which were loaned to the Company to refinance, by the payment or redemption of The Industrial Development Authority of the County of Pima Industrial Development Revenue Bonds, 1982 Series A (Tucson Electric Power Company General Project) (the “1982 Bonds due June 15, 2022”), and The Industrial Development Authority of the County of Pima Industrial Development Revenue Bonds, 1982 Series A (Tucson Electric Power Company General Project) (the “1982 Bonds due July 1, 2022” and, together with the 1982 Bonds due June 15, 2022, the “1982 Bonds”) or provision therefor, the portion of the costs of the acquisition, construction, improvement and equipping of certain of its facilities for the furnishing of electric energy described in Exhibit A hereto (“Facilities”) paid from the proceeds of the 1982 Bonds; WHEREAS, the Authority proposes to issue and sell its revenue bonds for the purpose of refinancing, by the payment or redemption of the 1997 Bonds, or provision therefor, the portion of the costs of the Facilities previously refinanced from the proceeds of the 1997 Bonds; WHEREAS,the Company has elected to cause and is causing to be delivered to the Trustee an irrevocable direct pay letter of credit issued by JPMorgan Chase Bank, N.A., however, nothing herein shall require the Company to maintain the Letter of Credit or any other credit facility; NOW, THEREFORE, the parties hereto, intending to be legally bound hereby and in consideration of the premises, DO HEREBY AGREE as follows: ARTICLE I DEFINITIONS SECTION 1.01.Definitions.The terms defined in this Article I shall for all purposes of this Agreement have the meanings herein specified, unless the context clearly requires otherwise: Act: “Act” shall mean Title 35, Chapter 5, Arizona Revised Statutes, and all acts supplemental thereto or amendatory thereof. Administration Expenses: “Administration Expenses” shall mean the reasonable expenses incurred by the Authority with respect to this Agreement, the Indenture and any transaction or event contemplated by this Agreement or the Indenture, including the compensation and reimbursement of expenses and advances payable to the Trustee, the Tender Agent, to the paying agent, any co paying agent and the registrar under the Indenture and a pro rata share of the Authority’s annual operating expenses in accordance with the provisions of Section 4.02(c) of The Industrial Development Authority of the County of Pima Procedural Pamphlet II, as more fully described in the Tax
